 TAPIKO ELECTRICAL CO
. 251
Tapiko Electrica
l Company, LLC 
and
 International 
Brotherhood of Electrica
l Workers, Local Union 
No. 575, AFLŒCIO.  
Cases 9ŒCAŒ40524 and 9Œ
CAŒ40597 
February 23, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 

an answer to the complaint. 
 Upon charges filed on Sep-
tember 8 and October 5, 2003, and an amended charge 

filed on October 27, 2003, the General Counsel issued 
the consolidated complaint on October 31, 2003, against 
Tapiko Electrical Company, 
LLC, the Respondent, alleg-
ing that it has violated Section 8(a)(1) and (3) of the Act.  
The Respondent failed to file an answer. 
On January 20, 2004, the General Counsel filed a Mo-
tion for Default Judgment with the Board.  On January 

23, 2004, the Board issued an order transferring the pro-
ceeding to the Board and a 
Notice to Show Cause why the motion should not be granted.  The Respondent filed 
no response.  The allegations 
in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the consolidated complaint affirma-
tively stated that unless an 
answer was filed within 14 
days from service thereof, all the allegations therein 
would be considered admitted.  Further, the undisputed 

allegations in the General Counsel™s motion disclose that 
the Region, by letter dated December 16, 2003, notified 
the Respondent that unless 
an answer was received by 
December 22, 2003, a moti
on for default judgment 
would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer,
1 we grant the General Coun-
sel™s Motion for Default Judgment. 
                                                          
                                                                                             
1 The consolidated complaint was 
sent by certified mail to the Re-
spondent™s last known business address, but was returned to the Re-
gional Office as ﬁundeliverableﬂ due to ﬁno such number/street.ﬂ  

Thereafter, the consolidated compla
int was re-sent by regular mail to 
the address listed for the Respondent™s named statutory agent for ser-

vice and the believed address of
 the Respondent™s alleged 
owner/managers.  It is well established that a respondent™s failure or 
refusal to claim certified mail or 
to provide for receiving appropriate 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a domestic lim-
ited liability company, with an office and place of busi-
ness in Chillicothe, Ohio, has been engaged as an electri-
cal contractor in the construction industry doing com-

mercial construction. 
During the 12-month period preceding issuance of the 
complaint, the Respondent, in conducting its operations 

described above, performed services valued in excess of 
$50,000 for customers located 
within the State of Ohio, 
which customers, in turn, pur
chased and received goods 
valued in excess of $50,000 directly from points located 
outside the State of Ohio. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that International Brotherhood of Elec-

trical Workers, Local Uni
on No. 575, AFLŒCIO, is a 
labor organization within the meaning of Section 2(5) of 

the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 

and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 

Act:   Pat Bosstic  Owner/Manager 
Lisa Bosstic  Owner/Manager 
 The Respondent, by Pat Bosstic or Lisa Bosstic: 
(a) About July 23, 2003, at the Tim Horton jobsite, co-
ercively interrogated an employee concerning his union 

activities and suggested to the employee that the em-
ployee quit his employment with the Respondent. 
(b) About July 30, 2003, at the Tim Horton jobsite, 
told an employee that if he was trying to organize for the 

Union he should leave. 
About August 27, 2003, the Respondent, by Lisa Boss-
tic, at the Walgreen jobsite, coercively interrogated an 

employee concerning the union activities of another em-
ployee and told the employee that the Respondent 

wanted the other employee off the job because the em-
ployee was trying to organize the Respondent. 
 service cannot serve to defeat the purposes of the Act.  See 
I.C.E. Elec-
tric, Inc., 339 NLRB 247 fn. 2 (2003), and cases cited therein.  Further, 
the failure of the Postal Service to return documents served by regular 
mail indicates actual receipt. 
Id.   341 NLRB No. 33 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 252 
About August 24, 2003, the Respondent demoted its 
employee Jeramiah Young and reduced his hourly wage 
rate. About August 29, 2003, the Respondent discharged its 
employee Jeramiah Young. 
Since about September 4, 2003, the Respondent has re-
fused to consider for hire and refused to hire applicant 
William Cole. 
The Respondent has engaged in the conduct described 
above because the named empl
oyee and applicant joined 
and assisted the Union and engaged in concerted activi-
ties and to discourage employees from engaging in these 
activities. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been interfering with, restraining, and coercing employ-
ees in the exercise of their rights guaranteed in Section 7 
of the Act, in violation of Section 8(a)(1) of the Act.  In 

addition, by demoting employee Jeramiah Young, reduc-
ing his hourly wage rate, and discharging him, and by 
refusing to consider for hire and to hire applicant Wil-

liam Cole, the Respondent has been discriminating in 
regard to the hire or tenure or terms or conditions of em-
ployment of employees and applicants, thereby discour-
aging membership in a labor organization in violation of 
Section 8(a)(3) of the Act.  The Respondent™s unfair la-
bor practices affect commer
ce within the meaning of 
Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent vi
olated Section 8(a)(3) and 
(1) by demoting Jeramiah Young, reducing his hourly 

wage rate, and discharging him, we shall order the Re-
spondent to offer Young full reinstatement to his former 
job, or, if that job no longer exists, to a substantially 

equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed, and to 
make him whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against him.  
Backpay shall be computed in the manner set forth in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with inter-

est as prescribed in New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
In addition, having found that the Respondent violated 
Section 8(a)(3) and (1) by refusing to consider for hire 
and to hire William Cole, we shall order the Respondent 
to offer him instatement to the position for which he ap-

plied or, if that position no longer exists, to a substan-
tially equivalent position, without prejudice to his senior-

ity or any other rights or privileges he would have en-
joyed absent the discrimination against him, and to make 
him whole for any loss of earnings and other benefits 

suffered as a result of the discrimination against him.  
Backpay shall be computed in the manner set forth in 
F. W. Woolworth Co.,
 supra, with interest as prescribed 
in 
New Horizons for the Retarded
, supra. 
Finally, the Respondent shall also be required to re-
move from its files any and all references to Young™s 

unlawful demotion, hourly wage rate reduction, and dis-
charge, and the refusal to hire Cole, and to notify Young 
and Cole in writing that this has been done and that the 
unlawful conduct will not be used against them in any 
way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Tapiko Electrical Company, LLC, Chilli-

cothe, Ohio, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Coercively interrogating employees concerning 
their union activities and suggesting to them that they 
quit their employment with the Respondent.   
(b) Telling employees that if
 they are trying to organ-ize for a union they should leave. 
(c) Coercively interrogating employees concerning the 
union activities of other employees and telling them that 
the Respondent wants those employees off the job be-
cause they are trying to organize the Respondent. 
(d) Discharging, demoting, or reducing the hourly 
wage rate of employees, or otherwise discriminating 

against employees, because th
ey support International 
Brotherhood of Electrical 
Workers, Local Union No. 
575, AFLŒCIO, or any other labor organization, and en-

gage in protected concerted activities, or to discourage 
employees from engaging in such activities. 
(e) Refusing to consider for hire and to hire applicants 
for employment because of their union activity.   
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Jeramiah Young full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 

position, without prejudice to his seniority or other rights 
and privileges previously enjoyed. 
(b) Make Jeramiah Young whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
  TAPIKO ELECTRICAL CO
. 253
crimination against him, with interest, in the manner set 
forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, offer 
William Cole instatement to the position for which he 

applied or, if that position no longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges he would have en-

joyed absent the discrimination against him. 
(d) Make William Cole whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-

tion against him, with interest, in the manner set forth in 
the remedy section of this decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any and all refe
rences to Jeramiah Young™s 
unlawful demotion, hourly wage rate reduction, and dis-
charge, and the unlawful failure to hire William Cole, 
and within 3 days thereafter,
 notify Young and Cole in 
writing that this has been done and that the unlawful 
conduct will not be used against them in any way. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Chillicothe, Ohio, copies of the attached 

notice marked ﬁAppendix.ﬂ
2  Copies of the notice, on 
forms provided by the Regional Director for Region 9, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since July 23, 2003. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT
 coercively interrogate you concerning 
your union activities and suggest to you that you quit 

your employment with us. 
WE WILL NOT
 tell you that if you are trying to organize 
for a union you should leave. 
WE WILL NOT
 coercively interrogate you concerning 
the union activities of other employees and tell you that 
we want those employees off the job because they are 
trying to organize us. 
WE WILL NOT
 discharge, demote, or reduce the hourly 
wage rate of employees, or otherwise discriminate 

against employees, because th
ey support International 
Brotherhood of Electrical 
Workers, Local Union No. 
575, AFLŒCIO, or any other labor organization, and en-

gage in protected concerted activities, or to discourage 
emploees from engaging in such activities. 
WE WILL NOT
 refuse to consider for hire and to hire 
applicants for employment b
ecause of their union activ-
ity. WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Jeramiah Young full reinstatement to his 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or other rights and privileges previously enjoyed. 
WE WILL make Jeramiah Young whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, with interest. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 254 
WE WILL, within 14 days from the date of the Board™s 
Order, offer William Cole instatement to the position for 
which he applied or, if that position no longer exists, to a 
substantially equivalent position, without prejudice to his 

seniority or any other rights or privileges he would have 
enjoyed absent the discrimination against him. 
WE WILL 
make William Cole whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to 

Jeramiah Young™s unlawful demotion, hourly wage rate 
reduction, and discharge, and the unlawful failure to hire 

William Cole, and 
WE WILL
, within 3 days thereafter, 
notify Young and Cole in writing that this has been done 

and that the unlawful conduct will not be used against 

them in any way. 
 TAPIKO ELECTRICAL 
COMPANY, LLC 
  